SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period endedDecember, 2011 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| press release 9th December, 2011 BP Board Appointment The board of BP p.l.c. announced today that Andrew Shilston will join the Board as a non-executive director with effect from 1st January 2012. Andrew Shilston is currently chief financial officer at Rolls-Royce Holdings plc. Carl-Henric Svanberg, chairman of BP, said: "We continue to strengthen the Board with world class individuals. Andrew has deep financial and City experience together with industry experience from his time with Enterprise Oil and Cairn Energy. I welcome Andrew to BP." Andrew Shilston Andrew Shilston has been chief financial officer of Rolls-Royce Holdings plc since 2002. Prior to that he was Finance Director at Enterprise Oil plc from 1993 to 2002. He was a non-executive director at Cairn Energy plc from 2004 to 2008, and is currently a non-executive director of Circle Holdings plc. He is retiring from Rolls-Royce Holdings plc at the end of 2011. Following the announcement in October 2011 of Brian Gilvary as chief financial officer, the Board will, from 1st January 2012, comprise 11 non-executive and four executive directors. http://bit.ly/BPboard Further media information: Photographs are available from the BP press office BP press office: +44 (0)20 7496 4076 bppress@bp.com - ENDS - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated: 09 December, 2011 /s/ D. J. PEARL D. J. PEARL Deputy Company Secretary
